 Case:21-01119-ESL7 Doc#:11 Filed:06/21/21 Entered:06/21/21 10:54:49                              Desc: Notice
                          Intent Chapter 7 Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico




     In re:                                                 Case No. 21−01119 ESL

                                                            Chapter 7
     YEHISINAYRIS RODRIGUEZ CORTES



     xxx−xx−0530

                           Debtor(s)
                                                                     FILED & ENTERED ON
                                                                     6/21/21




NOTICE OF INTENT TO CLOSE CHAPTER 7 BANKRUPTCY CASE WITHOUT ENTRY OF DISCHARGE
  DUE TO FAILURE OF DEBTOR TO FILE FINANCIAL MANAGEMENT COURSE CERTIFICATE
      Pursuant to FRBP 1007(b)(7), the Debtor's Certification of Completion of Instructional Course
    Concerning Personal Financial Management (Official Form 423) was due within forty−five (45) days
    after the date first set for the meeting of creditors under §341(a) in a chapter 7 case.

      Take notice that this bankruptcy case will be closed without entry of the discharge unless the
     Debtor's Certification of Completion of Instructional Course Concerning Personal Financial
     Management is filed within fifteen (15) days of this notice, no later than Tuesday, July 6, 2021, unless
     the debtor certifies that no personal financial management course is required because of: Incapacity or
     disablity, as defined in 11 USC §109(h); Active military duty in a military combat zone; or Residence
     in a district in which the United States trustee ( or bankruptcy administrator ) has determined that the
     approved instructional courses are not adequate at this time to serve the additional individuals who
     would otherwise be required to complete such courses. Once closed, the debtor will be required to pay
     a re−opening fee in order to later file the required certificate and seek the issuance of a discharge
     order.

       San Juan, Puerto Rico, The 21st of June, 2021.


                                                         MARIA DE LOS ANGELES GONZALEZ
                                                         Clerk of the Court
                                                         By: MARIA TERESA FRONTERA
                                                         Deputy Clerk

              c: debtor
                 debtor's attorney
                 trustee
